Citation Nr: 1203797	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-04 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, currently rated as 0 percent disabling.

2.  Entitlement to an increased rating for bilateral temporomandibular joint (TMJ) arthroplasty, residuals of arthritis with resorptive changes, currently rated as 20 percent disabling.

3.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and November 2006 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2007, statements of the case were issued in February 2008, and a substantive appeal was received in February 2008.   

In its August 2006 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran submitted a December 2006 statement in which the subject was "Appeal of Hearing Decision."  In it, he reiterated his belief that the government should be providing compensation for hearing loss in both ears.  The Board finds that this constitutes a timely notice of disagreement.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

The Board notes that the Veteran also disagreed with the RO's August 2006 determination that granted an increased rating (from 10 percent to 20 percent) for a lumbosacral strain.  The Veteran believed the rating should be even higher.  However, he failed to include the issue in his February 2008 substantive appeal.  Consequently, the issue is not before the Board.

The issues of entitlement to service connection for right ear hearing loss and entitlement to a rating in excess of 20 percent for bilateral temporomandibular joint (TMJ) arthroplasty, residuals of arthritis with resorptive changes are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected left ear hearing loss disability is productive of level I hearing acuity.  The Veteran is not service connected for right ear hearing loss.   


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated January 2006.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the January 2006 and July 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, the Board notes that the RO sent the Veteran a July 2008 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an audiologic examination in April 2006, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected left ear hearing loss has been rated by the RO under the provisions of Diagnostic Code 6100.  

The current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of §3.383 of this chapter.  Id.  

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent disability rating is warranted where hearing in the better ear is I, and hearing in the poorer ear is X to XI; or where hearing in the better ear is II, and hearing in the poorer ear is V to XI; or where hearing in the better ear is III, and hearing in the poorer ear is IV to VI.  A 20 percent disability rating is warranted where hearing in the better ear is III, and hearing in the poorer ear is VII to XI; or where hearing in the better ear is IV, and hearing in the poorer ear is VI to VIII; or where hearing in the better ear is V, and hearing in the poorer ear is V to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher. 38 C.F.R. § 4.86(b).

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran underwent a VA examination in April 2006.  Pure tone thresholds for the left ear were as follows:




HERTZ


1000
2000
3000
4000
LEFT
40
35
45
50

The pure tone average was 43 decibels in the left.  Speech recognition score was 92 percent in the left ear.  Such examination findings translate to level I hearing in the left.  38 C.F.R. § 4.85, Table VI.  Pursuant to 38 C.F.R. § 4.85., the Veteran's non service connected right ear will be considered level I.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

The Veteran submitted a private audiological evaluation dated August 2008.  Pure tone thresholds for the left ear were as follows:




HERTZ


1000
2000
3000
4000
LEFT
50
45
55
60

The pure tone average was 53 decibels in the left.  Speech recognition score was 100 percent in the left ear.  Such examination findings translate to level I hearing in the left.  38 C.F.R. § 4.85, Table VI.  Pursuant to 38 C.F.R. § 4.85, the Veteran's non service connected right ear will be considered level I.  Applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating.

Analysis

The Veteran has been assigned a noncompensable rating.  This rating was based on the results of April 2006 VA examination and August 2008 private examination.  Both examinations showed puretone averages and speech recognition scores which translated to level I hearing in the left ear.  As noted above, applying Table VII, Diagnostic Code 6100, this equates to a 0 percent rating for left ear hearing loss.  No exceptional patterns of hearing loss were shown.  Based on these audiological test results, a compensable rating is not warranted.  

The Board acknowledges the Veteran's contentions regarding the impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  However, as noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  Thus, there is no reasonable doubt to be resolved.  The Veteran may always advance an increased rating claim should the severity of his hearing loss disability increase in the future.

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1); see also See Martinak v. Nicholson, 21 Vet. App. 447,455 (2007) (noting that functional effects of hearing loss must be considered in an extraschedular determination).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's hearing loss symptoms squarely match the type and degree of the examples set forth under the criteria for the current noncompensable schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  



ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.


REMAND

TMJ
The Veteran's service-connected TMJ arthritis has been rated by the RO under the provisions of Diagnostic Code 9905.  Pursuant to this Diagnostic Code (regarding limitation of motion of TMJ articulation), a 20 percent rating is warranted when the inter-incisal range is 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is 11 to 20 mm.  A 40 percent rating is warranted when the inter-incisal range is 0 to 10 mm.  
  
In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board recognizes that the Veteran underwent a VA examination in October 2006; and that the examination included a finding that the Veteran's incisal opening was 30 mm.  However, the Board notes that the examination report does not include any discussion of the DeLuca factors.  Both the Veteran and his spouse have submitted statements in which they state that in the absence of medication, the Veteran is limited to eating soft foods and that he is unable to chew most of the time.  

The Board finds that the claim should be remanded for a new examination, so that functional loss due to pain and weakness can be addressed.  


Right ear
As noted in the introduction, the Veteran filed a timely notice of disagreement in response to the August 2006 rating decision that denied service connection for right ear hearing loss.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issue must be remanded.

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for right ear hearing loss.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  
  
2.  The AMC should schedule the Veteran for a VA examination for the purpose of determining the current severity of his bilateral temporomandibular joint (TMJ) arthroplasty, residuals of arthritis with resorptive changes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.
 
3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


